Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Fig. 2, there is no connection between rectangular blocks. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  
As per claim 1, line 2, “a memory device, comprising:” for a suggestion, it should be changed to “a memory device, the memory device comprises:”  Appropriate correction is required.

As per claim 14, line 2, “a memory device, comprising:” for a suggestion, it should be changed to “a memory device, the memory device comprises:”  Appropriate correction is required.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 
Claims 1-12, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8-9 and 11-16 of U.S. Patent No. 10,839917. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming similar subject matter as showed in the Claims Comparison Tables below. It would have been obvious to a person of ordinary skill in the art at the time the intention was made to modify, add or omit the additional elements of claims to arrive at the claims 1-12 of the instant application because the skilled person in the art would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16 , 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.

			     Claims Comparison Table
Instant Application Serial No. 17/064,952
U.S. Patent No. 10,839917
1.  A memory system comprising: a memory device, comprising: a first memory cell, and a second memory cell adjacent to the first memory cell;  and 

a sequencer;  and 
a controller configured to issue a first read command and a second read 

wherein upon receipt of the first read command to read the first memory cell, the memory device: 

performs a read operation on the first memory cell, and upon receipt of the second read command 
to read the first memory cell, the memory device: 


performs a first read 
operation on the second memory cell;  


performs a second read operation on the first memory cell;  

performs a third read operation on the first memory cell by applying a voltage different from that applied in the second read operation to 
a gate of the second memory cell;  and 


outputs first data and second data different from the first data. 

A memory device, comprising: a first memory cell, and a second memory cell adjacent to the first memory cell; and 



a sequencer configured to, 











when data is read from the first memory cell: 






perform a first read operation on the 
second memory cell;


perform a second read operation on the first memory cell;  

perform a third read operation on the first memory cell by applying a voltage different from that applied in the second read operation to a gate of the second memory cell;  and 


generate first data stored in the first memory cell and second data for correcting the first data, based on results of the first to 




in the first read operation, reads third data from the second memory cell;  

in the second read operation, inverts data read from the first memory cell to generate fourth data;  

in the third read operation, reads fifth data from the first memory cell;  

performs an OR operation of the fourth data and the fifth data to 
generate the second data; 

and performs an AND operation of the third data and inversion data of the fifth data and performs an OR operation of the fourth data and a result of the AND operation to generate the first data. 



3.  The memory system according to claim 1, wherein upon receipt of the second read command to read the first memory cell, the memory device:

in the first read operation, in which a first voltage is applied to the gate of the second 
memory cell, reads third data from the second memory cell;  

in the second read 
operation, in which the first voltage is applied to a gate of the first memory cell, reads fourth data from the first memory cell;  


generates fifth data 
obtained by inverting the fourth data;  


in the third read operation, in which 
the first voltage is applied to the gate of the first memory cell, reads sixth data from the first memory cell;


performs an AND operation of the third data and inversion data of the sixth data and performs an OR operation of the fifth data and a result of the AND operation to generate seventh data;

performs an OR operation of the fifth data and the sixth data to generate eighth data;  


in the first read operation, in which a second voltage different from the first voltage is applied to the gate of the second memory cell, reads ninth data from 
the second memory cell;  


in the second read operation, in which the second voltage is applied to the gate of the first memory cell, reads tenth data from the first memory cell;  


performs an AND operation of the eighth data and 
inversion data of the tenth data to generate eleventh data;  


performs an AND operation of the tenth data and inversion data of the ninth data and performs 
an OR operation of the seventh data and a result of the AND operation to 
generate twelfth data; 


in the third read operation, in which the second voltage is applied to the gate of the first memory cell, reads thirteenth data from the first memory cell; 


performs an OR operation of the eleventh data and 
the thirteenth data to generate the first data;


and performs an OR operation of the twelfth data and the thirteenth data to generate the second data. 


further configured to: 



in the first read operation, read third data from the second memory cell;  

in the second read operation, invert data read from the first memory cell to generate fourth data;  

in the third read operation, read fifth data from the first memory cell;  

perform an OR operation of the fourth data and the fifth data to generate the second data;

and perform an AND 
operation of the third data and inversion data of the fifth data and perform an OR operation of the fourth data and a result of the AND operation to generate 
the first data. 

_____________________________________
3.  The memory device according to claim 1, wherein the sequencer is 
further configured to: 



in the first read operation, in which a first voltage is applied to the gate of the second memory cell, read third data from the second 
memory cell;  

in the second read operation, in which the first voltage is applied to a gate of the first memory cell, read fourth data from the first 
memory cell;  


generate fifth data obtained by inverting the fourth data;  


in the third read operation, in which the first voltage is applied to the gate of the first memory cell, 
read sixth data from the first memory cell;  


perform an AND operation of the third data and inversion data of the sixth data and perform an OR operation of the fifth data and a result of the AND operation to generate seventh data;  

perform an OR operation of the fifth data and the sixth 
data to generate eighth data;  

in the first read operation, in which a second voltage different from the first voltage is applied to the gate of the second memory cell, read ninth data from the second memory cell;  


in the second read 
operation, in which the second voltage is applied to the gate of the first 
memory cell, read tenth data from the first memory cell;  


perform an AND operation of the eighth data and inversion data of the tenth data to generate 
eleventh data;  


perform an AND operation of the tenth data and inversion data of the ninth data and perform an OR operation of the seventh data and a result 
of the AND operation to generate twelfth data;  


in the third read operation, in which the second voltage is applied to the gate of the first memory cell, read 
thirteenth data from the first memory cell;


perform an OR operation of the eleventh data and the thirteenth data to generate the first data;


and perform an OR operation of the twelfth data and the thirteenth data to generate the 
second data. 



in the first read operation for reading data from the second memory cell, applies a first voltage to the gate of the second memory cell, and 

applies a second voltage 
larger than the first voltage to a gate of the first memory cell;  


in the second read operation for reading data from the first memory cell, applies the 
second voltage to the gate of the second memory cell, and 


applies the first voltage to the gate of the first memory cell;  and 


in the third read operation for reading data from the first memory cell, applies a third voltage larger 
than the second voltage to the gate of the second memory cell, and 

applies the first voltage to the gate of the first memory cell. 


further configured to: 



in the first read operation for reading data from the second memory cell, apply a first voltage to the gate of the second memory cell, and 


apply a second voltage larger than the first voltage to a gate of the 
first memory cell;  


in the second read operation for reading data from the first memory cell, apply the second voltage to the gate of the second memory cell, and



apply the first voltage to the gate of the first memory cell;  and 


in the third read operation for reading data from the first memory cell, apply a third voltage larger than the second voltage to the gate of the second memory cell, and 
apply the first voltage to the gate of the first memory cell. 
 

wherein the controller further includes an error correction circuit configured to perform an error correction 
on the first data. 

8.  The memory device according to claim 7, wherein the controller further includes an error correction circuit configured to perform an error correction 
on the first data. 
 

6.  The memory system according to claim 5, wherein when the error correction on the first data is not completed, the controller issues a third command to the memory device, and upon receipt of the third command, the memory device outputs the second data to the controller. 
 

9.  The memory device according to claim 8, wherein when the error 
correction on the first data is not completed, the error correction circuit 
issues a request to read the second data to the sequencer. 
 

7.  The memory system according to claim 6, wherein the error correction circuit performs an error correction on the first data based on the second 
data. 

11.  The memory device according to claim 10, wherein the error correction circuit performs an error correction on the first data based on the second 
data.
8.  The memory system according to claim 7, wherein when the first and second memory cells are each configured to store multi-bit data, the memory device performs the first to third read operations for each bit, and generates the first and second data for each bit. 

wherein when the first and 
second memory cells are each configured to store multi-bit data, the storage section performs the first to third read operations for each bit, and generates the first and second data for each bit. 

wherein the memory device further includes: a first latch circuit;  

a second latch circuit; 

a third latch circuit; and 

a fourth latch circuit, 

and upon receipt of the second read command to read the first memory cell, the memory device: 

in the first read 
operation, stores third data read from the second memory cell in the first 
latch circuit;  

in the second read operation, stores fourth data obtained by inverting data read from the first memory cell in the second latch circuit;

  
stores the fourth data stored in the second latch circuit in the third latch circuit;  


in the third read operation, stores fifth data read from the first 
memory cell in the fourth latch circuit;  


performs an OR operation of the fourth data and the fifth data to generate the second data,


and stores the 
second data in the second latch circuit;  and 


performs an AND operation of the third data and inversion data of the fifth data and performs an OR operation of 
the fourth data and a result of the AND operation to generate the first data, and 

stores the first data in the third latch circuit.
wherein the storage section further includes: a first latch circuit;  

a second latch circuit;  

a third latch circuit; and


a fourth latch circuit, 

and the sequencer is further configured to: 



in the first read operation, store third data read from the second memory cell in the first latch circuit;  

in the second read operation, store fourth data obtained by 
inverting data read from the first memory cell in 
the second latch circuit; 


store the fourth data stored in the second latch 
circuit in the third latch circuit;  


in the third read operation, store fifth 
data read from the first memory cell in the fourth latch circuit;  


perform an OR operation of the fourth data and the fifth data to generate the second data, 


and store the second data in the second latch circuit;  and 


perform an AND operation of the third data and inversion data of the fifth data and perform an 
OR operation of the fourth data and a result of the AND operation to generate 
the first data, and 


store the first data in the third latch circuit. 

wherein upon receipt of a third command, the memory device outputs the second data stored in the second latch circuit to the controller.
wherein upon receipt of a 
request to read the second data, the storage section outputs the second data 
stored in the second latch circuit to the controller. 
 

wherein the memory device further includes: a first latch circuit;  

a second latch circuit; 

a third latch circuit;  

a fourth latch circuit, 

and upon receipt of the second read command 
to read the first memory cell, the memory device: 

in the first read operation, 

in which a first voltage is applied to the gate of the second memory cell, 

stores third data read from the second memory 
cell in the first latch circuit;  
 
 
in the second read operation, in which the first voltage is applied to a gate of the first memory cell, 

stores fourth data read from the first memory cell in the second latch circuit;  

stores fifth data obtained by inverting the fourth data stored in the second latch circuit in the third latch circuit;

in the third read operation, in which the first voltage is applied to the gate of the first memory cell, stores sixth data read from the first memory cell in the 
second latch circuit; 

performs an AND operation of the third data and 
inversion data of the sixth data, performs an OR operation of the fifth data and a result of the AND operation, and 

stores seventh data which is a result of the AND operation in the fourth latch circuit;  

performs an OR operation of the fifth data and the sixth data, and 

stores eighth data which is a result of the OR operation in the third latch circuit;  

in the first read operation, in which 
a second voltage different from the first voltage is applied to the gate of the second memory cell, 

stores ninth data read from the second memory cell in the first latch circuit;  

in the second read operation, in which the second voltage is applied to the gate of the first memory cell, 

stores tenth data read from the first memory cell in the second latch circuit; 


performs an AND operation 
of the eighth data and inversion data of the tenth data, and 

stores eleventh data which is a result of the AND operation in the third latch circuit; 


performs an AND operation of the tenth data and inversion data of the ninth data, 

performs an OR operation of the seventh data and a result of the AND 
operation, and 

stores twelfth data which is a result of the OR operation in the fourth latch circuit;  


in the third read operation, in which the second voltage is applied to the gate of the first memory cell, stores thirteenth data read 
from the first memory cell in the second latch circuit; 


 performs an OR operation of the eleventh data and the thirteenth data, and 
stores the first data which is a result of the OR operation in the third latch circuit;  and 


performs an OR operation of the twelfth data and the thirteenth data, and

 
stores the second data which is a result of the OR operation in the fourth latch circuit. 
 

wherein the storage section further includes: a first latch circuit;  

a second latch circuit;  

a third latch circuit;  

a fourth latch circuit,

and the sequencer is further configured 
to: 


in the first read operation, 

in which a first voltage is applied to the gate of the second memory cell, 

store third data read from the second memory 
cell in the first latch circuit;  


in the second read operation, in which the 
first voltage is applied to a gate of the first memory cell, 

store fourth data read from the first memory cell in the second latch circuit;  

store fifth data 
obtained by inverting the fourth data stored in the second latch circuit in the third latch circuit; 

in the third read operation, in which the first voltage is applied to the gate of the first memory cell, store sixth data read from the 
first memory cell in the second latch circuit; 

 perform an AND operation of the third data and inversion data of the sixth data, perform an OR operation of the fifth data and a result of the AND operation, and 

store seventh data which is a result of the AND operation in the fourth latch circuit;  

perform an OR operation of the fifth data and the sixth data, and 

store eighth data which is 
a result of the OR operation in the third latch circuit;  

in the first read 
operation, in which a second voltage different from the first voltage is 
applied to the gate of the second memory cell, 


store ninth data read from the second memory cell in the first latch circuit;


in the second read operation, in which the second voltage is applied to the gate of the first memory cell,

store tenth data read from the first memory cell in the second latch circuit; 


 
perform an AND operation 
of the eighth data and inversion data of the tenth data, and 

store eleventh data which is a result of the AND operation in the 
third latch circuit;


perform an AND operation of the tenth data and inversion data of the ninth data, 

perform an OR operation of the seventh data and a 
result of the AND operation, and 

store twelfth data which is a result of the OR 
operation in the fourth latch circuit;  


in the third read operation, in which the second voltage is applied to the gate of the first memory cell, store 
thirteenth data read from the first memory cell in the second latch circuit; 

 

perform an OR operation of the eleventh data and 
the thirteenth data, and 
store the first data which is a result of the OR operation in the third latch circuit;  and 


perform an OR operation of the twelfth data and the thirteenth data, and 


store the second data which is a result of the OR operation in the 
fourth latch circuit. 

wherein upon receipt of a third command, the memory device outputs the second data stored in the third latch circuit to the controller.
16.  The memory device according to claim 15, wherein upon receipt of a 
request to read the second data, the storage section outputs the second data 
stored in the third latch circuit to the controller. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 
Claims 1, 4-8 and 13, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiga et al (US 2010/0208519) in view of Abe et al (US 2016/0189770).
	As per claim 1, Shiga et al disclose a memory system, comprising: 
	a memory device (semiconductor memory device include memory cell array), comprising: 
a first memory cell, and a second memory cell adjacent to  the first memory cell (a plurality of memory cells); and 
a sequencer (hardware sequencer-27); and
a controller  configured to issue a first read command and a second read command to the memory device (paras. [0031]- [0033], Fig. 1, memory controller 22 that includes a NAND flash interface 23; a MPU 24; a host interface 25; a buffer RAM 26; and a hardware sequence 27.  The firmware loaded onto the buffer RAM 26 causes the MPU 24 to generate various tables in the buffer RAM 26, or to access the flash memory 21 and execute data transfer control in response to a command for a host device), 
wherein upon receipt of the first read command to read the first memory cell, the memory device: 
performs a read operation on the first memory cell (para. [0010], the control circuit being configured to execute: a first operation of reading out data from an adjoining memory cell connected to a second word line adjacent to a first word line connected to a selected memory cell as a target of data reading), and 

	performs a first read operation on the second memory cell (para. [0010], a first operation of reading out data from an adjoining memory cell connected to a second word line adjacent to a first word line connected to a selected memory cell as a target of data reading); 
performs the read operation on the memory cell by applying a voltage different from that applied in the second read operation to a gate of the second memory cell (para. [0010] a second operation of changing each of plural kinds of word line voltages among a plurality values, the word line voltages being applied to the first word line for reading out the data or the threshold voltage information); and
outputs first data and second data different from the first data  (para. [0011], retaining the read-out data as first data; and selecting, as second data, one of plural sets of data read out at the plurality of values of each of the word line voltage in accordance with the first data). 
Shiga et al do not specifically disclose upon receipt of the second read command to read the first memory cell, the memory device:
performs a second read operation on the first memory cell;  and
perform a third read operation on the first memory cell. 
However, Abe et al disclose, para. [0038], Fig. 1, the memory system includes a NAND flash memory 100 and a controller 200.  The controller 200 and the NAND flash memory 100 may form, for example, one semiconductor device in combination.
upon receipt of the second read command to read the first memory cell, the memory device: performs a second read operation on the first memory cell;  and perform a third read operation on the first memory cell (Fig.6, para. [0079], and Fig. 9, paras.[0102]-[0112], in data reading, the NAND flash memory 100 according to this embodiment executes a retry read operation (a second read operation) response to an instruction (command) from the controller 200 in addition to a normal read operation (first read operation). 

performs a second read operation on the first memory cell;  and
perform a third read operation on the first memory cells.  In retry reading (second operation), a second read voltage is applied to the word line, and a voltage applied to the first bit line is different from a voltage applied to the second bit line.  With this arrangement a reading operation according to a disturbance that changes between layers can be performed, and the operation reliability of the NAND flash memory can be improved (paras. [0245]-[246]).

As per claim 4, the teaching of Shiga et al and Abe et al have been discussed above.  Shiga et al further disclose wherein:
upon receipt of the second read command to read the first memory cell, the memory device: in the first read operation for reading data from the second memory cell, applies a first voltage to the gate of the second memory cell, and applies a second voltage larger than the first voltage to a gate of the first memory cell; in the second read operation for reading data from the first memory cell, applies the second voltage to the gate of the second memory cell, and applies the first voltage to the gate of the first memory cell; and in the third read operation for reading data from the first memory cell, applies a third voltage larger than the second voltage to the gate of the second memory cell, and applies the first voltage to the gate of the first memory cell (paras. [0010] and [0047], a second operation of changing each of plural kinds of word line voltages among a plurality values, the word line voltages being applied to the first word line for reading out the data or the threshold voltage information).

As per claim 5, the teaching of Shiga et al and Abe et al have been discussed above.  Abe et al further disclose wherein the controller further includes an error correction circuit configured to perform an error correction on the first data (Fig. 1, para. [0041], the controller 200 includes a host interface circuit 210, an internal memory (RAM) 220, a processor (CPU) 230, a buffer memory 240, a NAND interface circuit 250, and an ECC circuit 260; and para. [0045] in data reading, the ECC circuit 260 generates a syndrome from the parity, detects an error, and correct it). 

	As per claim 6, the teaching of Shiga et al and Abe et al have been discussed above.  Abe et al further disclose wherein when the error correction on the first data is not completed, the controller issues a third command to the memory device and upon receipt of the third command, the memory device outputs the second data to the controller (para. [0106] on the other hand, if the number of errors (the number of defective bits) exceeds the predetermined number, the ECC circuit 260 cannot correct the errors (Fail in step S12).  Hence, the CPU 230 of the controller 200 shifts the read level and performs reading again to execute retry reading.  For this purpose, the CPU 230 reads a shit table T1 concerning the first retry reading from the internal memory 220 (step S13).  The CPU 230 issues a retry read command (second read command) together with the voltage shift amount Vshift corresponding to the layer of the word line as the read target (S14)).

As per claim 7, the teaching of Shiga et al and Abe et al have been discussed above.  Abe et al further disclose wherein the error correction circuit performs an error correction on the first data based on the second data (para. [0108] the data read in step S15 is stored in, for example, the buffer memory 240 of the controller 200 via the AND interface.  The ECC circuit 

As per claim 8, the teaching of Shiga et al and Abe et al have been discussed above.  Abe et al further disclose wherein when the first and second memory cells are each configured to store multi-bit data, the memory device performs the first to third read operations for each bit, and generates the first and second data for each bit (para. [0109] on the other hand, if the number of errors (the number of defective bits) exceeds the predetermined number, the CPU 230 executes second retry reading (third read operation).  That is, the CPU 230 reads a shift table T2 concerning the second retry reading (third reading operation) from the internal memory 220 (step S17).  The CPU 230 issues a retry read command (third read command) together with the voltage shift amount Vshift corresponding to the layer of the word line as the read target).

As per claim 13, the teaching of Shiga et al and Abe et al have been discussed above.  Abe et al further disclose wherein the memory device generates the second data for correcting the first data, based on results of the first to third read operations (para. [0108]  the data read in step S15 is stored in, for example, the buffer memory 240 of the controller 200 via the NAND interface.  The ECC circuit 260 checks the presence/absence of an error in the read data, and if an error exists, corrects it (step S16).

Claims 14-18, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al (US 2016/0189770) in view of Shiga et al (US 2010/0208519). 
As per claim 14, Abe et al disclose a memory system (Fig. 1, para. [0038]) comprising: 
a memory device (Fig. 1, para. [0038] a NAND flash memory 100), comprises: 
an NAND string including a plurality of series-connected memory cells, the memory cells including a first memory cell and a second memory cell which are adjacent 
a bit line connected to one end of the NAND string (Fig. 7, para. [0066], In addition, the other ends of the current paths of the selection transistor ST1 of the NAND strings 114 on the same column of the NAND strings 114 arranged in a matrix in the memory cell array 111 are commonly connected to one of bit lines BL (BL0 to BL-1), (L-1) is a natural number); 
a source line connected to the other end of the NAND string (Fig. 7, para. [0066], the other-ends of the current paths of the selection transistors ST2 are commonly connected to a source line SL.  The source line SL commonly connects the NAND string 114, for example among the plurality of blocks); and 
a sense amplifier connected to the bit line (Fig. 2, para. [0054] in data reading, the sense amplifier 113 senses/amplifies data read from a memory cell to a bit line); and 
a controller configured to issue a first read command and a second read command to the memory device, wherein upon receipt of the first read command to read the first memory cell, the memory device: applies a first voltage to the first word line, applies a second voltage larger than the first voltage to the first word line, and causes the sense amplifier to sense a voltage level of the bit line, upon receipt of the second read command to read the first memory cell, the memory device:  at a first timing, applies a third voltage to the second word line,
applies a fourth voltage larger than the third voltage to the first word line, and causes the sense amplifier to sense voltage level of the bit line, at a second timing after the first timing, applies a fifth voltage to the first word line, applies a sixth voltage larger than the fifth voltage to the second word line, and causes the sense amplifier to sense voltage level of the bit line, and at a third timing after the second timing, applies the fifth voltage to the first word line, applies a seventh voltage larger than the fifth voltage and different from the sixth voltage to the second word line, 15 and causes the sense amplifier to sense voltage level of the bit line (para. [0040] 
Abe et al disclose a plurality of word lines connected to gates of the memory cells, respectively, the word lines including a first word line connected to the gate of the first memory cell and a second word line connected to the gate of the second memory cell (Fig. 3, WL0-WL7).  
In addition, Shiga et al also disclose a plurality of word lines connected to gates of the memory cells, respectively, the word lines (WLn) including a first word line connected to the gate of the first memory cell and a second word line connected to the gate of the second memory cell  (para. [0036] as shown in Fig. 3, one end of a NAND cell unit NU is connected via a selector gate transistor S1 to a bit line BL, and the other end thereof is connected via a selector gate transistor S2 to a common source line CELSRC.  The gates of the selector gate transistors S1 and S2 are connected to selector gate lines SGD and SGS.  Control gates of the memory cells MC0 to MC63 are connected to the word lines WL0 to WL63 respectively). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to implement the teaching of Abe et al with the 

As per claim 15, the teaching of Abe et al and Shiga et al have been discussed above.  They do not specifically disclose wherein upon receipt of the second read command to read the first memory cell, the memory device: at a fourth timing after the third timing, outputs first data and second data different from the first data. However, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to set at a fourth timing after the third timing, outputs first data and second data different form the first data.  this is because Shiga et al disclose (para. [0011], retaining the read-out data as first data; and selecting, as second data, one of plural sets of data read out at the plurality of values of each of the word line voltage in accordance with the first data, and a third operation of executing external outputting of the second data simultaneously with one of reading of the first data and reading of the second data to be executed successively). 

Asper claim 16, the teaching of Abe et al and Shiga et al have been discussed above.  Abe et al further disclose wherein the controller further includes an error correction circuit configured to perform an error correction on the first data (Fig. 1, para. [0041], the controller 200 includes a host interface circuit 210, an internal memory (RAM) 220, a processor (CPU) 230, a buffer memory 240, a NAND interface circuit 250, and an ECC circuit 260; and para. [0045] in 

As per claim 17, the teaching of Abe et al and Shiga et al have been discussed above.  Abe et al further disclose wherein when the error correction on the first data is not completed, the controller issues a third command to the memory device and upon receipt of the third command, the memory device outputs the second data to the controller (para. [0106] on the other hand, if the number of errors (the number of defective bits) exceeds the predetermined number, the ECC circuit 260 cannot correct the errors (Fail in step S12).  Hence, the CPU 230 of the controller 200 shifts the read level and performs reading again to execute retry reading.  For this purpose, the CPU 230 reads a shit table T1 concerning the first retry reading from the internal memory 220 (step S13).  The CPU 230 issues a retry read command (second read command) together with the voltage shift amount Vshift corresponding to the layer of the word line as the read target (S14)).

As per claim 18, the teaching of Abe et al and Shiga et al have been discussed above.   Abe et al further disclose wherein the error correction circuit performs an error correction on the first data based on the second data (para. [0108] the data read in step S15 is stored in, for example, the buffer memory 240 of the controller 200 via the AND interface.  The ECC circuit 260 checks the presence/absence of an error in the read data, and if an error exists, corrects it (step S16)).





References Cited by Examiner
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	2017/0069394 (Maejima), disclose A semiconductor memory device includes a memory cell, a word line electrically connected to a gate of the memory cell, and a source line electrically connected to a first end of the memory cell.  During a read operation of the memory cell, a first voltage is applied to the source line in a first operation to determine whether or not a threshold voltage of the memory cell is above a 
first threshold value, a second voltage is applied to the source line in a second operation to determine whether or not the threshold voltage of the memory cell is above a second threshold value.

	9,911,499 (Abe et al), disclose a semiconductor memory device includes first and second memory cells, a word line, and first and second bit lines.  The first and second bit lines are electrically connected to one ends of the first and second memory cells, respectively.  In retry reading, a voltage applied to the first bit line is different from a voltage applied to the second bit line.

	9,704, 570 (Abe et al), disclose According to one embodiment, a semiconductor memory device includes first and second memory cells, a word line, and first and second bit lines.  The first and second bit lines are electrically connected to one ends of the first and second memory cells, respectively.  In retry reading, a voltage applied to the first bit line is different from a voltage applied to the second bit line. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phung M. Chung whose telephone number is (571)272-3818. The examiner can normally be reached Monday-Friday from 10:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUNG M CHUNG/            Primary Patent Examiner, Art Unit 2111